Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed January 27, 2021 is acknowledged.  Claims 8-11 and 18 are cancelled. Claims 16-17 are amended. Claims 1-7 and 12-17 are pending. Claims 1-7 and 12-15 are withdrawn without traverse (filed 8/31/17) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
4.	Claims 16-17 are under examination with respect to a polynucleotide/vector/host cell, degenerative disease of the CNS and Alzheimer’s disease in this office action.
5.	Applicant’s arguments filed on January 27, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6. 	The objection to claims 8 and 16 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 8.
The rejection of claims 8 and 16-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 8 and 18.
The rejection of claims 8 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on January 27, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of enhancing survival of cone cells, olfactory neurons or Purkinje cells in vitro or in vivo by Nxnl2 Knockout animals that do not express RdCVF2L and show phosphorylated Tau in the brain detected by anti-phospho Tau antibodies (AT8 and AT100) by administration of an AAV2.9 vector encoding RdCVF2L to the Nxnl2 knockout animals, does not reasonably provide enablement for a method for protecting neurons from oxidative stress in patients suffering from Alzheimer’s disease (AD), comprising administering to a patient in need thereof an effective amount of a polynucleotide or a vector or a host cell comprising the polynucleotide encoding for a polypeptide comprising the amino acid sequence of long isoform in Homo sapiens of the RdCVF2 gene as set forth in SEQ ID NO:10 as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 16-17 as amended are drawn to a method for protecting neurons from oxidative stress in patients suffering from Alzheimer’s disease (AD), comprising the administration of an effective amount of a compound selected from the group consisting of: (i) a polypeptide comprising the amino acid sequence of long isoform in Homo sapiens of the RdCVF2 gene as set forth in SEQ ID NO:10; (ii) a polynucleotide coding for said polypeptide; (iii) a vector comprising said polynucleotide; and (iv) an isolated host cell genetically to express said polypeptide, to a patient in need thereof. The claims also encompass a method of protecting neurons from oxidative stress in AD, which 
	On p. 6-8 of the response, Applicant argues that the claimed method is enabling because Examples 5 and 9 show that RdCVF2 is expressed in the brain, and provide neuroprotection in response to oxidative stress (paragraph [0169]). Applicant further argues that the increase of oxidative stress in brain tissue was associated with Alzheimer’s disease (AD) (see Nunomura et al. 2007) and the additional results in Dr. Leveillard’s declaration submitted previously reinforce that RdCVF2L is efficient to protect neurons from oxidative stress in patients suffering from AD because i) Tau phosphorylation occurs in oxidative stress (see Lee et al., Trends in Mol. Med. 2005; 11:164-169), which was toxic and induced neuron cell death in AD (see Avila 2006, part 2), and RdCVF2L inhibits Tau phosphorylation, and thus protect neurons; ii) administration of AAV vector encoding RdCVF2L in Nxnl2 knockout mice restore the behavior of the Nxnl2 Knockout mice to that of the wild type mice; iii) accumulation of phosphorylated Tau is a hallmark of AD, which mimics AD and positive results from the Nxnl2 knockout (KO) mice are a sufficient proof that a compound treat AD and the results on Abeta should not be required because therapeutic efforts targeting Abeta have not been successful and shifting the focus to Tau as taught by Wesseling (2020). 
	It is noted that the references of Lee (2005), Avila (2006) and Wesseling (2020) are not listed in a PTO-1449.

I. The specification fails to provide any evidence to demonstrate that treatment with the claimed AAV vector expressing RdCVF2L or treatment with RdCVF2L protein in neurons under oxidative stress conditions in vitro can protect the neurons against oxidative stress in vitro or in vivo. The paragraph [0169] of the specification is only a speculation based on the survival of cortical neuronal cultures in a conditioned medium transfected with expression vectors encoding for RdCVF(-S/2-S/2-L).
[0168] Expression vectors encoding for RdCVF(-S/2-S/2-L) isoforms described previously were transfected into COS-1 cells. 48 hours after transfection, the conditioned media from the COS-transfected cells was harvested and incubated with the culture of cortical neurons. After 4 days of culture, cells were fixed and counted. 

[0169] Finally, the results established that a novel trophic factor for cone survival, and more generally for neuron survival has been identified. This factor defines a novel family of bifunctional proteins with potential involvement in neuroprotection and response to oxidative stress. 

II. Neither the Dr. Leveillard’s declaration under 37 CFR 1.132 filed 7/15/20 and nor the cited references of Lee (2005), Avila (2006) and Wesseling (2020) support that administration of an AAV vector or a cell genetically engineered expressing RdCVF2L or administration of RdCVF2L protein to patients suffering from AD can protect neurons from damages or neuronal cell death caused by oxidative stress in AD patients because: 
Nxnl2 gene and expression of RdCVF2L in Nxnl2 KO Mice treated with RdCVF2L; i.e. the results of AD treated with RdCVF2L and/or the effects of RdCVF2L on neurons or neuronal cell death caused by oxidative stress in patients with AD are unknown. There is also no correlation between the treatment with RdCVF2L in protecting neurons from oxidative stress or neuronal cell death caused by oxidative stress due to different mechanisms or A pathology or oxidative stress caused genes involved in the pathogenesis of AD that is caused by A pathology, or other mechanisms or genes associated with AD.
ii) While the Dr. Leveillard’s declaration indicated that the expression of NXNL2 is reduced by 48% in the frontal cortex of AD patients as compared to controls, the data from the Nxnl2 knockout mice in the Dr. Leveillard’s declaration does not provide a correlation between treatment of AD with RdCVF2L or protecting neurons from oxidative stress in patients with AD because the data from the Nxnl2 knockout mice in the Dr. Leveillard’s declaration only showed that the Nxnl2 KO mouse does not express RdCVF2L and shows phosphorylated Tau in the brain when detected by anti-phospho Tau antibodies (AT8 and AT100); and administration of an AAV2.9 vector encoding RdCVF2L to the Nxnl2 KO animals partially restores freezing and anxious behaviors in a fear conditional experiment. There is no correlation between AD or oxidative stress treated with RdCVF2L and Nxnl2 KO mouse treated with RdCVF2L
	iii) As acknowledged by Applicant, the pathological hallmarks of AD are the two proteins Abeta and Tau and therapeutic efforts targeting Abeta have not been successful and shifting the focus to Tau as taught by Wesseling (2020), which supports Nxnl2 KO mouse treated with RdCVF2L in the Dr. Leveillard’s declaration is insufficient to support for treatment of AD or protecting neurons against damage or neuronal cell death due to oxidative stress in AD patients, which include all possible mechanisms including Abeta pathology and genes involved in Abeta pathology.
	 Further, as cited by Applicant, Lee et al. (2005) teaches that oxidative stress leads to phosphorylation of Tau and phosphorylated tau inhibits microtubule assembly and the formation of neurofibrillary tangles (NFTs) is an antioxidant stress response neurofilaments, Tau phosphorylation represents a compensatory response mounted by neurons against oxidative stress and serves as a protective function because reduction of microtubule assembly is independent of tau abnormalities occurring in AD (p.165-167). Avila (2006) teaches that Tau phosphorylation by GSK3 (see p. can be mediated by proline directed kinases: GSK3, cdk5, p38 or JNK, and non-proline directed kinase PKA, PKC, CamKII, MARK, CKII; Tau phosphorylation by GSK3 in FAD, accumulation of Abeta may in turn facilitate Tau phosphorylation by GSK3, or can be caused by gene mutation like FTDP-17 (p. 2922-2923, figure 1). 
None of the references support that administration of RdCVF2L to AD patients can protect neurons from oxidative stress caused any possible mechanisms in AD patients or inhibiting Tau phosphorylation by administration of RdCVF2L can protect neurons from damage or neuronal cell death caused by oxidative stress in AD patients in vivo. 
 	III. As previously made of record, AD is a complex disease because it involves an initial loss of recent memory function and attention, followed by failure of language 
The minimum criteria for an animal model to evaluate AD require the presence of both of Abeta pathology and tau pathology in an animal model and also require detection of both Abeta pathology and tau pathology by using an A11 antibody for detection of oligomeric Abeta, an 4G8 antibody for detection of aggregated Abeta, an AT8 antibody for detection of hyperphosphorylated tau and an AT100 antibody for detection of aggregated tau as evidenced by Gotz et al. (see p. 584-585, box 1-2, Gotz et al. Nat. Rev. Neurosci. 2018; 19: 583-598). 
The animal model of Nxnl2 knockout with phosphorylated Tau as described in the Dr. Leveillard’s declaration can only be used for evaluating inhibiting tau phosphorylation caused by deficiency of Nxnl2 gene/RdCVF2L by the claimed vector encoding RdCVF2L but not for evaluating A pathology, the generation of A caused by A pathology or caused by the effects of -and -secretase, which is another molecular mechanism for the pathogenesis of AD, or other mechanisms or genes associated with AD because there is no correlation between tau phosphorylation caused by deficiency Nxnl2 gene and A pathology or other genes involved in the amyloid cascade, genes involved in the mitochondrial cascade or in AD pathology (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8, cited previously). Thus, it is unpredictable whether administration of the claimed RdCVF2L or a vector encoding RdCVF2L can treat AD or protect neurons from oxidative stress in patients suffering from AD, indicating undue experimentation is required by a skilled artisan while practice the claimed invention. 
	Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether AD can be treated or the neurons in AD patients can be protected from oxidative stress by the claimed RdCVF2 polypeptide; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily know how to use the claimed invention as currently claimed without further undue experimentation. In re Marzocchi, 439 F.2d 220, 223-24,
169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, no working examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for protecting neurons from oxidative stress in patients suffering from AD by administration of the claimed polynucleotide encoding the RdCVF2L polypeptide (SEQ ID NQ:10). . 


Conclusion


8.	NO CLAIM IS ALLOWED.




9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:10
ID   AAM39739 standard; protein; 156 AA.
XX
AC   AAM39739;
XX
DT   23-JUL-2009  (revised)
DT   15-JUN-2007  (revised)
DT   22-OCT-2001  (first entry)
XX
DE   Human polypeptide SEQ ID NO 2884.
XX
KW   Human; nootropic; immunosuppressant; cytostatic; gene therapy; cancer;
KW   peripheral nervous system; neuropathy; central nervous system; CNS;
KW   Alzheimer's; Parkinson's disease; Huntington's disease; haemostatic;
KW   amyotrophic lateral sclerosis; Shy-Drager Syndrome; chemotactic;
KW   chemokinetic; thrombolytic; drug screening; arthritis; inflammation;
KW   leukaemia; BOND_PC; GO6118; GO9055.
XX
OS   Homo sapiens.
XX
CC PN   WO200153312-A1.
XX
CC PD   26-JUL-2001.
XX
CC PF   26-DEC-2000; 2000WO-US034263.
XX
PR   23-DEC-1999;   99US-00471275.
PR   21-JAN-2000; 2000US-00488725.
PR   25-APR-2000; 2000US-00552317.
PR   20-JUN-2000; 2000US-00598042.
PR   19-JUL-2000; 2000US-00620312.
PR   03-AUG-2000; 2000US-00653450.
PR   14-SEP-2000; 2000US-00662191.
PR   19-OCT-2000; 2000US-00693036.
PR   29-NOV-2000; 2000US-00727344.
XX
CC PA   (HYSE-) HYSEQ INC.
XX
CC PI   Tang YT,  Liu C,  Asundi V,  Chen R,  Ma Y,  Qian XB,  Ren F,  Wang D;
CC PI   Wang J,  Wang Z,  Wehrman T,  Xu C,  Xue AJ,  Yang Y,  Zhang J,  Zhao QA;

XX
DR   WPI; 2001-442253/47.
DR   N-PSDB; AAI58895.
DR   PC:NCBI; gi74747736.
XX
CC PT   Novel nucleic acids and polypeptides, useful for treating disorders such 
CC PT   as central nervous system injuries.
XX
CC PS   Example 4; SEQ ID NO 2884; 10078pp; English.
XX
CC   The invention relates to human nucleic acids (AAI57798-AAI61369) and the 
CC   encoded polypeptides (AAM38642-AAM42213) with nootropic, 
CC   immunosuppressant and cytostatic activity. The polynucleotides are useful
CC   in gene therapy. A composition containing a polypeptide or polynucleotide
CC   of the invention may be used to treat diseases of the peripheral nervous 
CC   system, such as peripheral nervous injuries, peripheral neuropathy and 
CC   localised neuropathies and central nervous system diseases, such as 
CC   Alzheimer's, Parkinson's disease, Huntington's disease, amyotrophic 
CC   lateral sclerosis, and Shy-Drager Syndrome. Other uses include the 
CC   utilisation of the activities such as: Immune system suppression, 
CC   Activin/inhibin activity, chemotactic/chemokinetic activity, haemostatic 
CC   and thrombolytic activity, cancer diagnosis and therapy, drug screening, 
CC   assays for receptor activity, arthritis and inflammation, leukaemias and 
CC   C.N.S disorders. Note: The sequence data for this patent did not form 
CC   part of the printed specification
CC   
CC   Revised record issued on 23-JUL-2009 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 156 AA;

  Query Match             100.0%;  Score 812;  DB 2;  Length 156;
  Best Local Similarity   100.0%;  
  Matches  156;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVDILGERHLVTCKGATVEAEAALQNKVVALYFAAARCAPSRDFTPLLCDFYTALVAEAR 60

Qy         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RPAPFEVVFVSADGSSQEMLDFMRELHGAWLALPFHDPYRHELRKRYNVTAIPKLVIVKQ 120

Qy        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156
              ||||||||||||||||||||||||||||||||||||
Db        121 NGEVITNKGRKQIRERGLACFQDWVEAADIFQNFSV 156


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Chang-Yu Wang
June 19, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649